SERVICE AGREEMENT

 

THIS AGREEMENT is entered into as of June 16, 2006 (the “Effective Date”) by and
between Easy Money Express, Inc. a Nevada corporation (“EME”) of 3700 Pecos
McLeod Drive, Suite 123, Las Vegas, Nevada 89121 and M3 Internet Services, Inc.
d/b/a CashZip(“CZ”), a South Dakota Corporation.

 

 

WHEREAS CZ owns and operates www.CashZip.com; and

 

WHEREAS CZ has certain expertise in marketing and operating a payday loan
website and business; and

 

WHEREAS EME desires to contract CZ’s expertise to market, operate and manage an
Internet-based loan business under EME’s brand and for EME to provide capital to
fund loans originated from its website.

 

 

NOW THEREFORE, CZ and EME hereby agree as follows:

 

1.  

Marketing and Service Agreement

 

1.1       Development of Marketing Program. CZ agrees to promote and market the
EME Internet-based loan business through its developed online marketing using
various online search engines, including, but not limited to www.Google.com, as
well as mutually agreed upon promotional and advertising material. Marketing
material will contain appropriate links and/or website addresses to EME’s
website.

 

1.2      Sales Process.  EME’s website will provide one or more links and/or
information on the loan process, fees, conditions, disclosures and all elements
necessary for the potential customer to open a loan account with EME.

 

1.3              Loan Tracking and Documentation.  EME and CZ will track the
activity generated on all loans owned by EME and generate reports of loans
generated every month.  This report will include the number of new customer
accounts opened that month, the number of loans generated, the amounts of such
loans and the gross revenue generated by such loans as well as any defaults in
collection on such loans. 

1.4              Operations.  CZ will provide all hardware, software and
necessary personnel to accommodate daily operations.  This includes, but is not
limited to, hardware and software management, online marketing and customer
service personnel.

1.5  

Computer Hardware, Software and Loan Processing functions.

a.       CZ will program and maintain separate backend functions of its
currently existing online payday loan software to serve EME.  This will allow
EME not only to process its loans separately from others serviced on the same
hardware, but monitor business functions in real time. The EME customer database
will be maintained separately from the CZ customer database.

 

 

--------------------------------------------------------------------------------

 

 

 

 

b.  

CZ will design front end website with EME branding, logos and links.

c.       CZ will continue to operate in their website as they see fit, including
Google marketing, client verification, banking and support (tech, personnel,
clients).

 

e.

CZ will use its existing network, software, customer service personnel and
marketing methods for conducting an online payday loan company.

 

f.

CZ will market EME’s on-line payday loan business

 

g.

CZ will operate EME’s on-line payday loan business

 

h.

CZ will provide daily reporting to EME on

 

1)

Number of customer accounts opened,

 

 

2)

Number of loans approved, declined,

 

 

3) 

Dollar amount of loans approved,

 

 

4)

Dollar amount of monies received by EME customers,

 

 

5)

Dollar amount of transactions returned by EME customers. 

 

2.      Capital. EME will provide all capital to fund payday loans under the
name of EME.

 

3.      Clients. Easy Money Express, Inc. will provide additional client leads
generated from outside of its’ relationship with CZ.

 

2.  

Compensation

 

2.0       Compensation Structure. Compensation shall be paid only on loan
transactions made and repaid.  EME shall pay to CZ 50 % of the Gross Revenue
generated from loan transactions based upon referrals made by CZ. EME shall also
pay CZ a $12 client acquisition fee for each new client who submits an online
loan application. There will be no other fee charged to EME for marketing
expenses or fees. EME shall pay to CZ 50 % of the Gross Revenue generated from
loan transactions based upon referrals made by any source outside of CZ’s
marketing efforts.

 

 2.1              Payment of Compensation. . Revenue generated by loans “owned”
by EME will be split according to 2.0.  This will be accomplished by splitting
the payments received each day during ACH processing – 50% to EME’s bank account
and 50% percent to CZ’s. Client acquisition fees will be paid daily by ACH.

 

2.2              Inspection of Financial Records. EME shall make their books and
records concerning costs and revenue of the undertakings in this Agreement
available for inspection by CZ at their cost with 30 days advance notice.

 

Gross Revenue is defined as fees paid by EME’s customers to extend loans, loan
fees paid by EME’s customers and fees paid for any late fee assessments.   

 

 

3.  

Term and Termination

 

 

--------------------------------------------------------------------------------

 

 

3.1       Term.  This Agreement shall take effect on the effective Date and
shall continue in full force for a period of twelve (12) months (“Initial
Term”).  At the end of the Initial Term and each subsequent renewal term this
Agreement will automatically renew for succeeding 12-month periods unless either
party notifies the other, in writing, at least thirty (30) days prior to the end
of the Initial term or renewal term that it does not intend to renew. 

 

3.2       Termination Upon Material Breach.  Either party may terminate this
Agreement on written notice if the other materially breaches any term or
condition of this Agreement and fails to cure such breach within thirty (30)
days after the date of the written notice to cure.

 

3.3       Survival.  Sections 3,4,5,6 and 7 shall survive any termination or
expiration of this Agreement.

 

4.         Confidentiality.  Each of the Parties acknowledges and agrees that
any information relating to each other’s business which is not generally known
to the public is confidential and proprietary and neither of the Parties will
disclose such information without the other’s written permission or make any use
of such information except within the parameters of this Agreement. The parties
hereby agree to keep completely confidential all information exchanged between
the parties in connection with their performance under this Agreement except for
that information which is considered to be in the public domain.  Such
information shall include, but not be limited to, the names of any banks,
lending institutions, lenders or borrowers, brokers or securities underwriters,
financial documents, business operations, buyers or sellers, investors or
financing sources.  Such information shall remain confidential for a period of
one (1) year following the termination of this Agreement. Both parties recognize
that during the term of this Agreement, they owe an undivided duty of loyalty to
each other and/or all their sister companies, affiliates and subsidiaries. As
such, both parties agree that during the term of this Agreement, they shall not
establish, operate, or otherwise participate in any business venture that
competes, directly or indirectly, with each other except as expressly authorized
by mutual agreement. Both parties agree that any such activity is grounds for
immediate termination of this Contract.

 

5.         Indemnification.  The parties hereto shall indemnify and hold
harmless each other and their respective affiliates, directors, officers, agents
and employees, collectively, the "Indemnified Parties", to the full extent
lawful, from and against all claims, damages, losses and liabilities (including,
without limitation, reasonable attorneys' fees and expenses incurred, arising
out of or based upon (i) any misstatement or omission or alleged misstatement or
omission of fact in any material supplied or approved by the respective party;
or (ii) any other action or event committed or allowed to be committed arising
out of their respective performances under this Agreement. The foregoing
indemnification shall be in addition to any liability that the party may
otherwise have.

 

 

--------------------------------------------------------------------------------

 

 

6.         Governing Law.  The parties agree that this agreement shall be
interpreted and construed under the laws of the State of Nevada.  All parties
agree that in the event any dispute arises over the interpretation or
enforcement of this Agreement, jurisdiction over the matter and the parties
shall only be appropriate in Clark County, Nevada.

 

7.         Arbitration of Disputes.  Should any disputes arise as to
interpretation or performance under this Agreement, the parties hereto waive
their rights to proceed in civil court and instead agree to submit all disputes
to binding independent arbitration before an arbitration or mediation service
other than American Arbitration Association. The prevailing party may seek court
enforcement of the arbitration decision. Further, the language used in this
Agreement shall be deemed to be language chosen by both parties hereto to
express their mutual intent, and no rule of strict construction against either
party shall apply to any terms or conditions hereof.

 

8.         Responsibility of Costs and Expenses.  All of the legal, accounting
and other costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne and paid by the party to this
Agreement incurring such costs and expenses, and no party shall be obligated for
any cost or expense incurred by any other party to this Agreement.

 

9.         Entire Agreement. This Agreement (a) constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings both written and oral,
between the parties with respect to the subject matter hereof and (b) shall not
be assigned by operation of law or otherwise. Modification of this Agreement can
only be made in writing and agreed to by both parties.

 

10.       Independent Contractors. The relationship of the parties is that of
independent contractors.  This Agreement does not create a joint venture,
partnership or other type of business entity and the parties further agree that
neither will represent, nor are they authorized to represent to third parties,
in any manner, that they are in a joint venture, partnership or other business
relationship except as denoted herein.

 

11.       Notices.  All notices required or permitted under this Agreement shall
be in writing and will be deemed given: (a) when delivered personally; (b) when
sent by confirmed telex or facsimile; or (c) one (1) day after deposit with a
commercial overnight carrier specifying next day delivery, with written
verification of receipt.  All communications will be sent to the addresses or
facsimile numbers set forth herein or to such other address as may be designated
by a party giving written notice to the other party to this section:

 

 

--------------------------------------------------------------------------------

 

 

NOTICES TO:

 

EME

Easy Money Express, Inc.

ATTN: Morton Reed

3700 Pecos McLeod Drive,

Suite 123

Las Vegas, Nevada 89121

702-317-1610

702-317-1611-FAX

 

CZ

M3 Internet Services, Inc. d/b/a CashZip

ATTN: Lori Joyner

PO Box 15268

Atlanta, GA 30333

 

 

12.       Force Majeure. Nonperformance by either party shall be excused to the
extent that performance is rendered impossible or economically infeasible by
strike, fire, flood, earthquake or other Acts of God, governmental acts, orders,
changes in law or restrictions, or any other reason where failure to perform is
beyond the reasonable control of the non-performing party.

 

13.       Benefit of Agreement.  This Agreement shall inure to the benefit and
be binding upon the parties hereto and their respective legal representatives,
administrators, executors, successors, assigns, subsidiaries and affiliates and
neither party may assign it in whole or in part without the express written
consent of the other party.

 

14.       Publicity and Intellectual Property. Each party acknowledges and
agrees that during the term of this Agreement, the other party shall have the
right to use such party’s name in press releases, marketing brochures, business
plans, prospectuses and the like, indicating that the other party is a business
party of such party. No other information concerning the other party, including,
but not limited to, the terms and conditions of this Agreement, may be disclosed
by a party in such a manner without the written permission of the other party.

 

All advertising artwork, copy, trademarks, service marks and the like for EME’s
loan business shall remain the intellectual property of EME, even if transmitted
by or through CZ’s equipment or system.

 

15.       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date written below.

 

DATED:

 

EME

Easy Money Express, Inc

 

 

 

By: /s/Morton Reed                                          

 

Morton Reed

 

DATED:

 

CZ

M3 Internet Services, Inc. d/b/a CashZip

 

 

 

By: /s/Lori Joyner                                             

 

Lori Joyner  

 

 

 By: /s/Jason Gilstrap                                        

 

Jason Gilstrap

 

 

 